Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting
The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting over 40-57 of U.S. Patent No. 10806180 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 1 of this application is substantially the same as Claim 40 of the patent.
The only difference between this application claim 1 and claim 40 of the patent being the recitation in the patent of wherein the battery is a lithium iron phosphate battery having a lithium ferrophosphate cathode.  
Fernando et al. (U.S. Patent No. 9775380) teaches (col. 13; lines 25-35) that a primary unit power supply may be a battery that is a lithium iron phosphate battery.
It would have been obvious for one skilled in the art to modify this application with the lithium iron phosphate battery teaching of Fernando.  
One skilled in the art would have been motivated to add a lithium iron phosphate battery because, as taught by Fernando teaches (col. 13; lines 35-40) to provide a power capability of 3 to 6 watts. 
However, Fernando is not explicit the battery has a lithium ferrophosphate cathode.
Paolella et al. (U.S. Patent No.  10181621; herein referred to as PP) teaches (col. 1, lines 17-18) a battery with a lithium ferrophosphate cathode.
It would have been obvious for one skilled in the art to modify the invention claim 1, as modified by Fernando, with the lithium ferrophosphate cathode of PP.
One skilled in the art would have been motivated because, as taught by PP (abstract) in order to have a battery system that is rechargeable using light.    

Claim 2 of this application is the same as claim 41 of the patent.  
Claim 3 of this application is the same as claim 42 of the patent.  
Claim 4 of this application is the same as claim 43 of the patent.  
Claim 5 of this application is the same as claim 44 of the patent.  
Claim 6 of this application is the same as claim 45 of the patent.  
Claim 7 of this application is the same as claim 46 of the patent.  
Claim 8 of this application is the same as claim 47 of the patent.  
Claim 9 of this application is the same as claim 48 of the patent.  
Claim 10 of this application is the same as claim 49 of the patent.  
Claim 11 of this application is the same as claim 50 of the patent.  
Claim 11 of this application is the same as claim 50 of the patent.  
Claim 12 of this application is the same as claim 51 of the patent.  
Claims 13 and 14 have been cancelled. 
Claim 15 of this application is the same as claim 52 of the patent.  
Claim 16 of this application is the same as claim 53 of the patent.  
Claim 17 of this application is the same as claim 54 of the patent. 
Claim 18 of this application is the same as claim 55 of the patent.  
Claim 19 of this application is the same as claim 56 of the patent.  
Claim 20 of this application is the same as claim 57 of the patent.  

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Cancellations
The cancellation of claim(s) 13 and 14 has been made of record.

Conclusion
        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Chen et al. (U.S. Patent No.  11503672) teaches in para. 117 that the main control module 166 controls disconnecting the output voltage between the pogo pin 1621 and the pogo pin 1622 after obtaining the signal indicating that the output level changes from the high level to the low level.  Hon (U.S. Publication No. 20170367410) in the abstract teaches a controller 2 configured to estimating a discharged time such that an energy converted in a period of time is substantially identical to a predetermined energy conversion value for a same period of time.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Harvey/
James Harvey
Primary Examiner
November 19, 2022]